Defendant appeals from an order denying his motion to modify a judgment of separation by reducing the amount awarded for support of the plaintiff and an infant child. Order reversed on the law and the facts, without costs, the motion granted, without costs, and the allowance for support of the plaintiff reduced to $85 a month commencing August 1, 1953. The daughter is no *971longer an infant and is self-supporting. Obviously, the denial of the motion was based on miscalculations both as to the increase in the net salary of the defendant and what he would have left if he was obliged to continue payment of the amount directed by the judgment. Nolan, P. J., Adel, MaeCrate, Schmidt and Murphy, JJ., concur.